           Case 1:20-cv-04163-VEC Document 35 Filed 02/02/21 Page 1 of 2

                                                                    USDC SDNY
                                                                    DOCUMENT
                                                                    ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                    DOC #:
SOUTHERN DISTRICT OF NEW YORK
                                                                    DATE FILED: 2/2/2021
 -------------------------------------------------------------- X
 SAKIA FLETCHER,                                                :
                                              Plaintiff,        :
                                                                :
                            -against-                           :   20-CV-4163 (VEC)
                                                                :
 MEDGAR EVERS COLLEGE, CITY                                     :        ORDER
 UNIVERSITY OF NEW YORK, RUDOLF                                 :
 CREW, IN HIS CAPACITY AS PRESIDENT OF :
 MEDGAR EVERS COLLEGE, FELIX V.                                 :
 MATOS RODRIGUEZ, IN HIS CAPACITY AS :
 CHANCELLOR OF THE CITY UNIVERSITY :
 OF NEW YORK, ALEXIS MCLEAN,                                    :
 INDIVIDUALLY AND IN HER CAPACITY AS :
 DEAN OF MEDGAR EVERS COLLEGE,                                  :
 JOHNATHON P. HARDAWAY,                                         :
 INDIVIDUALLY AND IN HIS CAPACITY AS :
 CHIEF LEGAL OFFICER FOR MEDGAR                                 :
 EVERS COLLEGE AND COUNCILWOMAN                                 :
 LAURIE CUMBO,                                                  :
                                                                :
                                              Defendants. :
 -------------------------------------------------------------- X
VALERIE CAPRONI, United States District Judge:

        WHEREAS on February 1, 2021 (Dkt. 34), the parties notified the Court that they have

reached an agreement in principle resolving all issues;

        IT IS HEREBY ORDERED THAT all previously scheduled conferences and other

deadlines are CANCELLED.

        IT IS FURTHER ORDERED that this case is DISMISSED with prejudice and without

costs (including attorneys’ fees) to either party. The Clerk of Court is respectfully directed to

terminate all open motions and to CLOSE the case.

        Within 45 days of this order, the parties may apply to reopen this case. Any such

application must show good cause for holding the case open in light of the parties’ settlement




                                                   Page 1 of 2
         Case 1:20-cv-04163-VEC Document 35 Filed 02/02/21 Page 2 of 2




and must be filed within 45 days. Any request filed after 45 days or without a showing of good

cause may be denied solely on that basis.

       Additionally, if the parties wish for the Court to retain jurisdiction to enforce their

settlement agreement, they must submit within the same 45-day period: (1) their settlement

agreement to the Court in accordance with Rule 6.A of the Court’s Individual Practices and (2) a

request that the Court issue an order expressly retaining jurisdiction to enforce the settlement

agreement. See Hendrickson v. United States, 791 F.3d 354 (2d Cir. 2015).

SO ORDERED.
                                                          _____________________________
                                                      _________________________________
Date: February 2, 2021                                      VALERIE CAPRONI
                                                                       CAPRON    NI
      New York, NY                                        United States District Judge




                                            Page 2 of 2
